Russell, Chief Justice.
1. '“Grounds of a motion for new trial, not sufficiently complete within themselves, without reference to other parts of the record, are not passed on.” Ewing v. State, 183 Ga. 127 (187 S. E. 628).
2. The evidence in this ease, with all reasonable inferences and deductions therefrom, demanded a verdict in favor of the propounders. The court did not err in so directing, and in overruling the motion for new trial.

Judgment affirmed.

All the Justices concur.
Oharles Emory Smith, for plaintiff in error.
J ■ B. G. Logan, W. D. Martin, and G. P. Martin, contra.